EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in Registration Statement No. 333-32107 of MidSouth Bancorp, Inc. on Form S-3D, Registration Statement No. 33-27949 on Form S-8 and Registration Statement No. 33-62773 on Form S-8of our report dated March 13, 2007, appearing in this Annual Report on Form 10-K of MidSouth Bancorp, Inc. for the year ended December 31, 2006. /s/ Porter Keadle Moore, LLP Porter Keadle Moore, LLP Atlanta, GA March 13, 2007
